Case 2:20-cv-02323-RGK-JPR Document 57-5 Filed 09/15/20 Page 1 of 2 Page ID #:549




                        EXHIBIT D
                                                                         Ex. D
                                                                       Page 13
                                                                                             Case 2:20-cv-02323-RGK-JPR Document 57-5 Filed 09/15/20 Page 2 of 2 Page ID #:550




Date Range                                                                                                                                                                                                                                       Report Date
05/01/2020 - 05/31/2020                                                                                                                                                                                                                          09/14/2020


                                                                                                                             DETAIL BY CLIENT/USER/DATE/ACTIVITY DESCRIPTION/TYPE OF CHARGE

                                                                                                                                                                                                                                                                                                             NON-
                                                          TIME  MASTER                         MEMBER                                                                                                                                                                           TOTAL                      BILLABLE             HIGH
        USER                               PLACE OF      KEEPER FEATURE            USER        PROFILE            PRICING  ACTIVITY   TYPE OF                  RESEARCH              OTHER                   GROSS              NET  TRANSACTIONAL TRANSACTIONAL TRANSACTIONAL BEFORE       TOTAL BILLABLE   ZONE              LEVEL
 CLIENT NAME             USER ID           BUSINESS        ID    NAME             GROUP         NAME        DATE CATEGORY DESCRIPTION CHARGE                  DESCRIPTION         DESCRIPTION      QUANTITY AMOUNT ADJUSTMENT AMOUNT GROSS AMOUNT   ADJUSTMENT    NET AMOUNT     TAX  TAX* CHARGES  Yes/No   NAME             CONTENT
                                2121 AVENUE
                                OF THE
                                STARS STE                                               ****NO
                                                                                                                                                                                                                                                                                                                             ****NO HIGH
                                2400; LOS                                   ****NO USER MEMBER      MAY-                                                 ****NO                                                                                                                                                   NO PAGE
          KIM,                                                     LEXISÂ®                               LEXIS                    LEXIS           ACCESS                 ****NO OTHER                                                                                                                                        LEVEL
 7994-001 ANNE AKIM@BGRFIRM.COM ANGELES;    AK                     RESEARCH GROUP       PROFILE     15-  ADVANCE                  ADVANCE         CHARGE RESEARCH        DESCRIPTION**** 1                      $60.00   $100.43    $160.43     $0.00          $0.00       $0.00   $160.43 $0.00    $160.43 YES   NAME       CONTENT
                                CALIFORNIA;                                 DEFINED**** NAME        2020                                                 DESCRIPTION****                                                                                                                                          IDENTIFIED DEFINED****
                                90067-5048;                                             DEFINED****
                                UNITED
                                STATES
                                                                                                                   ****NO                                                                                                                                                                                                    ****NO HIGH
                                                                                                                                                            ****NO                                                                                                                                                NO PAGE
                                                                                                                   PRICING     LEXIS PUBLIC LEVEL 1                         ****NO OTHER                                                                                                                                     LEVEL
                                                                                                                                                            RESEARCH                        57                   $0.00     $0.00      $0.00     $0.00          $0.00       $0.00     $0.00 $0.00      $0.00 YES   NAME
                                                                                                                   CATEGORY    RECORDS      REPORT          DESCRIPTION**** DESCRIPTION****                                                                                                                       IDENTIFIED CONTENT
                                                                                                                   DEFINED****                                                                                                                                                                                               DEFINED****
                                                                                                                   ****NO                                   ****NO                                                                                                                                                NO PAGE    ****NO HIGH
                                                                                                                   PRICING     LEXIS PUBLIC LEVEL 1                         ****NO OTHER                                                                                                                                     LEVEL
                                                                                                                                                            RESEARCH                        3                  $342.00   $572.43    $914.43     $0.00          $0.00       $0.00   $914.43 $0.00    $914.43 YES   NAME
                                                                                                                   CATEGORY    RECORDS      SEARCH                          DESCRIPTION****                                                                                                                                  CONTENT
                                                                                                                                                            DESCRIPTION****                                                                                                                                       IDENTIFIED
                                                                                                                   DEFINED****                                                                                                                                                                                               DEFINED****
                                                                                                                   ****NO                                                                                                                                                                                                    ****NO HIGH
                                                                                                                                                            ****NO                                                                                                                                                NO PAGE
                                                                                                                   PRICING     LEXIS PUBLIC LEVEL 2                         ****NO OTHER                                                                                                                                     LEVEL
                                                                                                                                                            RESEARCH                        3                    $0.00     $0.00      $0.00    $60.00          $0.00      $60.00    $60.00 $0.00     $60.00 YES   NAME
                                                                                                                   CATEGORY    RECORDS      REPORT          DESCRIPTION**** DESCRIPTION****                                                                                                                       IDENTIFIED CONTENT
                                                                                                                   DEFINED****                                                                                                                                                                                               DEFINED****
 Sub-                                                                                                                                                                                                          $402.00   $672.86   $1,074.86   $60.00          $0.00      $60.00 $1,134.86 $0.00   $1,134.86
 Total:
 Total:                                                                                                                                                                                                        $402.00   $672.86   $1,074.86   $60.00          $0.00      $60.00 $1,134.86 $0.00   $1,134.86


EXCHANGE RATE TO United States dollar



     Date      Rate         From Currency                   Base Currency
SEP-14-2020 1         UNITED STATES DOLLAR UNITED STATES DOLLAR


FINANCIAL ACCOUNT DETAILS



424ZYLLVL | BROWNE GEORGE ROSS LLP



Billing data reports include estimated taxes. The official invoice includes taxes based on actual usage for usage-based services or/and default location for non-usage-based services at invoice period end.




                                                                                                                                                                                                                                                                                                                             Ex. D
                                                                                                                                                                                                                                                                                                                           Page 14
